Exhibit 10.4

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

 

This Security Agreement (“Security Agreement”) is made June 18, 2013, between
OP-TECH Environmental Services, Inc., a Delaware corporation (“Debtor”), and
Accord Financial, Inc., a Delaware corporation (“Secured Party”).

 

This Security Agreement is entered into in connection with (check applicable
items):

 

¨ (i) a Loan Agreement (“Loan Agreement”) under which the Secured Party has
agreed to make a loan to Debtor;

 

ý (ii) promissory note dated June ____, 2013 (including all extensions,
renewals, modifications and substitutions thereof, collectively the “Note”) of
the Debtor (in this capacity, the “Borrower”), in the maximum principal amount
of $_____________ (Equipment Term Loan);

 

ý (iii) a Master Purchase and Sale Agreement executed by the Debtor and Secured
Party dated on or about May 30, 2013 (the “Master Agreement”);

 

¨ (iv) a control agreement covering the Debtor’s, Borrower’s, or any Guarantor’s
Deposit Account(s), Investment Property, Letter-of-Credit Rights, or Electronic
Chattel Paper dated on or about the same date as this Security Agreement
executed by the Debtor, the Borrower, and any such Guarantor;

 

ý (v) the sale by Debtor and purchase by Secured Party of Accounts, Chattel
Paper, Payment Intangibles and/or Promissory Notes; and/or

 

¨ (vi) _______________________________________________________________________.

 

Secured Party and Debtor agree as follows:

 

I. DEFINITIONS.

 

1.1 Collateral. Unless specific items of personal property are described below,
the Collateral shall consist of all now owned and hereafter acquired and
wherever located personal property of Debtor identified below, each capitalized
term as defined in Article 9 of the South Carolina Uniform Commercial Code
(“UCC”)(check applicable items):

 

ý (i) Accounts, including but not limited to all contract rights and
health-care-insurance receivables and Reserves, as defined in the Master
Agreement;

¨(i-a) The Account(s), contract right(s) and/or Health-Care-Insurance
Receivables specifically described as follows:

.

 

ý (ii) Inventory, including but not limited to all returned inventory;

¨(ii-a) The Inventory specifically described as follows:

.

 

ý (iii) Equipment, including but not limited to all Accessions thereto, and all
manufacturer’s warranties, parts and tools therefor;

¨(iii-a) The Equipment, including all Accessions thereto, all manufacturer’s
warranties therefor, and all parts and tools therefor, specifically described as
follows:

.

 

ý (iv) Investment Property, including but not limited to the following
certificated securities and/or securities account(s) specifically described as
follows:

.

 

ý (v) Instruments, including but not limited to all promissory notes and
certificated certificates of deposit specifically described as follows:

.

 

¨ (vi) Deposit Accounts with Secured Party specifically described below (list
account number(s)):

¨ (vi-a) The Deposit Accounts with other financial institutions specifically
described as follows (list financial institution and account numbers):

.

 

ý (vii) Chattel Paper (whether tangible or electronic);

¨(vii-a)The Chattel Paper specifically described as follows:

.

 

ý (viii) Goods, including but not limited to the following: .

 

¨ (ix) Farm Products, including all crops grown, growing or to be grown,
livestock (born and unborn), supplies used or produced in a farming operation,
and products of crops and livestock;

¨(ix-a) The Farm Products specifically described as follows:

.

 

¨ (x) As-Extracted Collateral from the following location(s) (list legal
description including county

and state):

.

 

¨ (xi) The Letter-of-Credit Rights under the following letter(s) of credit (list
issuer, number and amount):

.

 

¨ (xii) Documents of Title, including but not limited to all warehouse receipts
and bills of lading specifically described as follows:

.

¨ (xiii) Commercial Tort Claim(s) more specifically described as follows:

.

 

¨ (xiv) Money, including but not limited to currency and/or rare coins delivered
to and in possession of the Secured Party specifically described as follows:

.

 

¨ (xv) Software specifically described as follows:

.

 

 

 

¨ (xvi) Manufactured Home(s):

 

 

Model

 

Year

 

Serial Number 1

Doublewide

Serial Number 2

1.       2.      

 

ý (xvii) Vehicles, including recreational vehicles and watercraft described as
follows: See Exhibit A attached hereto and incorporated herein.

 

ý(xviii)General intangibles, including but not limited to all Payment
Intangibles, tax refunds, company records (paper and electronic), rights under
equipment leases, warranties, software licenses, but excluding copyrights,
trademarks, patents, and tradenames.



ý(xix) Supporting Obligations.

 

ý (xx) to the extent not listed above as original collateral, all proceeds
(cash, insurance, and non-cash) and products of the foregoing.

 

1.2 Obligations. This Security Agreement secures the following (collectively,
the “Obligations”):

 

(i) Debtor’s or Borrower’s obligations under the Note, the Agreement, the Master
Agreement and this Security Agreement, and in addition to the foregoing
obligations, if the Debtor is a Guarantor, its obligations under its Guaranty;

 

(ii) all of Debtor’s or Borrower’s present and future indebtedness and
obligations to Secured Party;

 

(iii) the repayment of (a) any amounts that Secured Party may advance or spend
for the maintenance or preservation of the Collateral, and (b) any other
expenditures that Secured Party may make under the provisions of this Security
Agreement or for the benefit of Debtor or Borrower;

 

(iv) all amounts owed under any modifications, renewals, extensions or
substitutions of any of the foregoing obligations;

 

(v) all Default Costs, as defined in Paragraph VIII of this Security Agreement;
and

 

(vi) any of the foregoing that may arise after the filing of a petition by or
against Debtor or Borrower under the Bankruptcy Code, even if the obligations do
not accrue because of the automatic stay under Bankruptcy Code § 362 or
otherwise.

 

This Security Agreement does not secure any obligations described above which
are secured by consensual liens on real property.

 

1.3 UCC Definitions. Any term used in the UCC and not otherwise defined in this
Security Agreement has the meaning given to the term in the UCC.

 

II. GRANT OF SECURITY INTEREST.

 

Debtor grants a security interest in the Collateral to Secured Party to secure
the payment and performance of the Obligations.

 

III. PERFECTION OF SECURITY INTERESTS.

 

3.1 Filing of Security Interests.

 

(i) Debtor authorizes Secured Party to execute on the Debtor’s behalf and file
any financing statement (the “Financing Statement”) describing the Collateral in
any location deemed necessary and appropriate by Secured Party.

 

(ii) Debtor authorizes Secured Party to file a Financing Statement describing
any agricultural liens or other statutory liens held by Secured Party.

 

(iii) Secured Party shall receive prior to the closing an official report from
the Secretary of State of each Place of Business and the Debtor State, each as
defined below, collectively (the “Filing Reports”) indicating that Secured
Party’s security interest is prior to all other security interests or other
interests reflected in the report.

 

3.2 Possession.

 

(i) Debtor shall have possession of the Collateral, except where expressly
otherwise provided in this Security Agreement or where Secured Party chooses to
perfect its security interest by possession in addition to the filing of a
Financing Statement.

 

(ii) Where Collateral is in the possession of a third party, Debtor will join
with Secured Party in notifying the third party of Secured Party’s security
interest and obtaining an acknowledgment from the third party that it is holding
the Collateral for the benefit of Secured Party.

 

3.3Control Agreements. Debtor will cooperate with Secured Party in obtaining a
control agreement in form and substance satisfactory to Secured Party with
respect to Collateral consisting of (check appropriate items):

 

¨Deposit Accounts (for deposit accounts at other financial institutions);

 

¨Investment Property (for securities accounts, mutual funds and other
uncertificated securities;

¨Letter-of-credit rights; and/or

 

¨Electronic chattel paper.

 

3.4Marking of Chattel Paper. If Chattel Paper is part of the Collateral, Debtor
will not create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to Secured Party indicating that Secured Party has a security
interest in the Chattel Paper.

 

IV. POST-CLOSING COVENANTS AND RIGHTS CONCERNING THE COLLATERAL.

 

4.1Inspection. The parties to this Security Agreement may inspect any Collateral
in the other party’s possession, at any time upon reasonable notice.

 

4.2Personal Property. Except for items specifically identified by Debtor and
Secured Party as Fixtures, the Collateral shall remain personal property at all
times, and Debtor shall not affix any of the Collateral to any real property in
any manner which would change its nature from that of personal property to real
property or to a fixture.

 

4.3Secured Party’s Collection Rights. Secured Party shall have the right at any
time to enforce Debtor’s rights against any account debtors and obligors.

 

4.4Limitations on Obligations Concerning Maintenance of Collateral.

 

(i) Risk of Loss. Debtor has the risk of loss of the Collateral.

 

(ii) No Collection Obligation. Secured Party has no duty to collect any income
accruing on the Collateral or to preserve any rights relating to the Collateral.

 

4.5 No Disposition of Collateral. Secured Party does not authorize, and Debtor
agrees not to:

 

(i) make any sales or leases of any of the Collateral except with respect to
inventory in the ordinary course of business;

 

(ii) license any of the Collateral; or

 

(iii) grant any other security interest in any of the Collateral.

 

4.6Purchase Money Security Interests. To the extent Debtor uses the Loan to
purchase Collateral, Debtor’s repayment of the Loan shall apply on a
“first-in-first-out” basis so that the portion of the Loan used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.

 

4.7 Insurance. Debtor shall obtain and keep in force such insurance on the
Collateral as is normal and customary in the Debtor’s business or as the Secured
Party may require, all in such amounts, under such forms of policies, upon such
terms, for such periods and written by such insurance companies as the Secured
Party may approve. All policies of insurance will contain the long-form Lender’s
Loss Payable clause in favor of the Secured Party, and the Debtor shall deliver
the policies or complete copies thereof to the Secured Party. Such policies
shall be noncancellable except upon thirty (30) days’ prior written notice to
the Secured Party. The proceeds of all such insurance, if any loss should occur,
may be applied by the Secured Party to the payment of the Obligations or to the
replacement of any of the Collateral damaged or destroyed, as the Secured Party
may elect or direct in its sole discretion. The Debtor hereby appoints (which
appointment constitutes a power coupled with an interest and is irrevocable as
long as any of the Obligations remain outstanding) Secured Party as its lawful
attorney-in-fact with full authority to make, adjust, settle claims under and/or
cancel such insurance and to endorse the Debtor’s name on any instruments or
drafts issued by or upon any insurance companies.

 

V. DEBTORS REPRESENTATIONS AND WARRANTIES.

 

Debtor represents and warrants to Secured Party:

 

5.1Title to and transfer of Collateral. It has rights in or the power to
transfer the Collateral and its title to the Collateral is free of all adverse
claims, liens, security interests and restrictions on transfer or pledge except
as created by this Security Agreement.

 

5.2Location of Collateral. All collateral consisting of goods (equipment,
inventory, fixtures, crops, unborn young of animals, timber to be cut,
manufactured homes; and other tangible, movable personal property) is located
solely in the following States (the “Collateral States”):

.

 

5.3 Location, State of Incorporation and Name of Debtor. Debtor’s:

 

(i) chief executive office (if Debtor has more than one place of business),
place of business (if Debtor has one place of business), or principal residence
(if Debtor is an individual), is located in the following State and address (the
“Place of Business”):

 





 

(ii) state of incorporation or organization is Delaware (the “Debtor State”);

 

(iii) exact legal name is as set forth in the first paragraph of this Security
Agreement.

 

5.4 Business Purpose. None of the Obligations is a Consumer Transaction, as
defined in the UCC and none of the Collateral has been or will be purchased or
held primarily for personal, family or household purposes.

 

VI. DEBTOR’S COVENANTS.

 

Until the Obligations are paid in full, Debtor agrees that it will:

 

6.1preserve its legal existence and not, in one transaction or a series of
related transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets;

 

6.2not change the Debtor State of its registered organization;

 

6.3not change its registered name without providing Secured Party with 30 days’
prior written notice; and

 

6.4not change the state of its Place of Business or, if Debtor is an individual,
change his state of residence without providing Secured Party with 30 days’
prior written notice.

 

VII. EVENTS OF DEFAULT.

 

The occurrence of any of the following shall, at the option of Secured Party, be
an Event of Default:

 

7.1Any default or Event of Default by Borrower or Debtor under the Note,
Agreement, Master Agreement, any of the other loan documents, and Guaranty or
any of the other Obligations;

 

7.2Debtor’s failure to comply with any of the provisions of, or the
incorrectness of any representation or warranty contained in, this Security
Agreement, the Note, the Agreement, or in any other document relating to the
Obligations;

 

7.3Transfer or disposition of any of the Collateral, except as expressly
permitted by this Security Agreement;

 

7.4Attachment, execution or levy on any of the Collateral;

 

7.5Debtor voluntarily or involuntarily becoming subject to any proceeding under
(a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law;

 

7.6Debtor shall fail to comply with, or become subject to any administrative or
judicial proceeding under any federal, state or local (a) hazardous waste or
environmental law, (b) asset forfeiture or similar law which can result in the
forfeiture of property, or (c) other law, where noncompliance may have any
significant effect on the Collateral; or

 

7.7Secured Party shall receive at any time following the closing a UCC filing
report indicating that Secured Party’s security interest is not prior to all
other security interests or other interests reflected in the report.

 

VIII. DEFAULT COSTS.

 

8.1Should an Event of Default occur, Debtor will pay to Secured Party all costs
incurred by the Secured Party for the purpose of enforcing its rights hereunder,
including:

 

(i) costs of foreclosure;

 

(ii) costs of obtaining money damages; and

 

(iii) a reasonable fee for the service of attorneys employed by Secured Party
for any purpose related to this Security Agreement or the Obligations, including
without limitation consultation, drafting documents, sending notices or
instituting, prosecuting or defending litigation or arbitration.

 

IX. REMEDIES UPON DEFAULT.

 

9.1General. Upon any Event of Default, Secured Party may pursue any remedy
available at law (including those available under the provisions of the UCC), or
in equity to collect, enforce or satisfy any Obligations then owing, whether by
acceleration or otherwise.

 

9.2.Concurrent Remedies. Upon any Event of Default, Secured Party shall have the
right to pursue any of the following remedies separately, successively or
concurrently:

 

(i) File suit and obtain judgment and, in conjunction with any action, Secured
Party may seek any ancillary remedies provided by law or at equity, including
levy of attachment and garnishment.

 

(ii) Take possession of any Collateral if not already in its possession without
demand and without legal process. Upon Secured Party’s demand, Debtor will
assemble and make the Collateral available to Secured Party as it directs.
Debtor grants to Secured Party the right, for this purpose, to enter into or on
any premises where Collateral may be located.

 

(iii) Without taking possession, sell, lease or otherwise dispose of the
Collateral at public or private sale in accordance with the UCC.

 

X. FORECLOSURE PROCEDURES.

 

10.1No Waiver. No delay or omission by Secured Party to exercise any right or
remedy accruing upon any Event of Default shall (a) impair any right or remedy,
(b) waive any default or operate as an acquiescence to the Event of Default, or
(c) affect any subsequent default of the same or of a different nature.

 

10.2Notices. Secured Party shall give Debtor such notice of any private or
public sale as may be required by the UCC.

 

10.3Condition of Collateral. Secured Party has no obligation to repair, clean-up
or otherwise prepare the Collateral for sale.

 

10.4No Obligation to Pursue Others. Secured Party has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Secured Party may release, modify or waive any collateral provided by
any other person to secure any of the Obligations, all without affecting Secured
Party's rights against Debtor. Debtor waives any right it may have to require
Secured Party to pursue any third person for any of the Obligations.

 

10.5Compliance With Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 

10.6Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 

10.7Sales on Credit. If Secured Party sells any of the Collateral upon credit,
Debtor will be credited only with payments actually made by the purchaser,
received by Secured Party and applied to the indebtedness of the purchaser. In
the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of the sale
as and when received, less expenses.

 

10.8Purchases by Secured Party. In the event Secured Party purchases any of the
Collateral being sold, Secured Party may pay for the Collateral by crediting
some or all of the Obligations of the Debtor.

 

10.9No Marshalling. Secured Party has no obligation to marshal any assets in
favor of Debtor, or against or in payment of:

 

(i) the Note, or

 

(ii) any of the other Obligations, or

 

(iii) any other obligation owed to Secured Party, Borrower or any other person.

 

XI. MISCELLANEOUS.

 

11.1 Assignment.

 

(i) Binds Assignees. This Security Agreement shall bind and shall inure to the
benefit of the successors and assigns of Secured Party, and shall bind all
heirs, personal representatives, executors, administrators, successors and
permitted assigns of Debtor.

 

(ii) No Assignments by Debtor. Secured Party does not consent to any assignment
by Debtor except as expressly provided in this Security Agreement.

 

(iii) Secured Party Assignments. Secured Party may assign its rights and
interests under this Security Agreement. If an assignment is made, Debtor shall
render performance under this Security Agreement to the assignee. Debtor waives
and will not assert against any assignee any claims, defenses or set-offs which
Debtor could assert against Secured Party except defenses which cannot be
waived.

 

11.2Severability. Should any provision of this Security Agreement be found to be
void, invalid or unenforceable by a court or panel of arbitrators of competent
jurisdiction, that finding shall only affect the provisions found to be void,
invalid or unenforceable and shall not affect the remaining provisions of this
Security Agreement.

 

11.3Notices. Any notices required by this Security Agreement shall be deemed to
be delivered when a record has been (a) deposited in any United States postal
box if postage is prepaid, and the notice properly addressed to the intended
recipient, (b) received by telecopy, (c) received through the Internet, and (d)
when personally delivered.

 

11.4Headings. Section headings used in this Security Agreement are for
convenience only. They are not a part of this Security Agreement and shall not
be used in construing it.

 

11.5Governing Law. This Security Agreement is being executed and delivered and
is intended to be performed in the State of South Carolina and shall be
construed and enforced in accordance with the laws of the State of South
Carolina except to the extent that the UCC provides for the application of the
law of the Debtor State.

 

11.6 Rules of Construction.

 

(i) No reference to “proceeds” in this Security Agreement authorizes any sale,
transfer, or other disposition of the Collateral by the Debtor except in the
ordinary course of business.

 

(ii) “Includes” and “including” are not limiting.

 

(iii) “Or” is not exclusive.

 

(iv) “All” includes “any” and “any” includes “all.”

 

11.7 Integration and Modifications.

 

(i) This Security Agreement is the entire agreement of the Debtor and Secured
Party concerning its subject matter.

 

(ii) Any modification to this Security Agreement must be made in writing and
signed by the party adversely affected.

 

11.8Waiver. Any party to this Security Agreement may waive the enforcement of
any provision to the extent the provision is for its benefit.

 

11.9Further Assurances. Debtor agrees to execute any further documents, and to
take any further actions, reasonably requested by Secured Party to evidence or
perfect the security interest granted herein or to effectuate the rights granted
to Secured Party herein.

 

 

 

 

 

The parties have signed this Security Agreement under seal as of the day and
year first above written.

 

WITNESS:                                                                Debtor:

 

/s/ Daniel P. George                                              OP-TECH
Environmental Services, Inc. (SEAL)

Print Name: Daniel P. George

By: /s/ Charles B. Morgan

Print Name/Title: Charles B. Morgan, CEO

 

 

Secured Party:

 

Accord Financial, Inc. (SEAL)

 

 

/s/ Marilyn Batson                                                      By: /s/
Matthew Panosian

Print Name: Marilyn Batson                                             Print
Name/Title: Matthew Panosian / SVP

 

 

 



 

 

Exhibit A

 

(Description of Vehicles)

 

 